DOYEL, ROBERT L., Associate Judge.
The appellant wife raises a number of issues in this appeal from a final judgment of dissolution of marriage. Only two merit discussion, and the appellee husband concedes error in both instances. The trial court awarded sole parental responsibility of the couple’s child to the husband, and the record does not support such an award. Furthermore, counsel for the husband pointed out that the husband did not ask for an award of sole parental responsibility. Similarly, although the trial court found that there was no basis for finding that the wife owed any arrearage in child support, the court inexplicably ordered the wife to pay $10 per week against her arrearage.
The final judgment is affirmed in part and reversed in part and remanded to the trial court with instructions to strike from the final judgment the $10 weekly child support arrearage payment and to enter an order awarding the parties shared parental responsibility. In all other respects the final judgment is affirmed.
CAMPBELL, A.C.J., and THREADGILL, J., concur.